DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” and “communication unit” in claims 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowenthal et al. US PGPUB 2011/0191265.
Regarding claim 1, Lowenthal discloses a charging fee management method for electric vehicles for use in a charging device, wherein the charging device can be operated in a plurality of operation modes [pars. 31-32, 48-51, 68-69, 74 & 122; the charging price is calculated based on both a mode of accumulating time and a mode of accumulating energy and per session], comprising: 
receiving a charging request for charging an electric vehicle [fig. 14, 1410]; 
instructing the charging device to perform a charging process for the electric vehicle in response to the charging request [fig. 14, 1450]; and 
calculating a charging fee for the charging process, wherein the charging fee is calculated based on charging data generated during the respective operation mode of the charging device and a respective charging method for each operation mode [fig. 15, steps 1510, 1520, 1525 and 1530; pars. 31-32, 48-51, 68-69, 74 & 122; the charging price is calculated based on both a mode of accumulating time and a mode of accumulating energy and per session, (par. 31, “For example, the hosts can establish prices for one or more of per charging session, per hour (or other length of time) elapsed during the charging session, and per amount of energy transferred (either consumed from a power grid or supplied to a power grid in a vehicle-to-grid (V2G)) (e.g., kilowatt-hour (kWh)) during the charging session that apply to one or more of their charging stations. In some embodiments, the host can define a price to use the charging station (and/or park in an associated space) based on a combination of the above (e.g., five dollars per hour plus forty cents per kWh to use the charging station and its associated parking space)”; furthermore, different charging speeds can be charged different prices (par. 32, “The hosts can also use the interface to define different prices for different amperages. For example, the hosts can use the interface to define a higher price for electric vehicles that draw a higher amperage amount (e.g., 60 Amps) relative to other electric vehicles that draw a lower amperage amount (e.g., 30 Amps)”); pars. 115, 117, 118, 120 using all the applicable prices the cost of the charging session calculated (step 1530)].
Regarding claim 2, Lowenthal discloses wherein the operation modes comprise a first operation mode having a first charging method and a second operation mode having a second charging method, and the charging fee is a sum of a first charging fee and a second charging fee, wherein the first charging fee is calculated according to the charging data during the first operation mode and the first charging method, and the second charging fee is calculated according to the charging data during the second operation mode and the second charging method [pars. 31-32 different prices for different times of charging, a first day charging method  where charging is performed at a first price and a second night charging method where charging is performed at a second price; or first and second methods where a combination price is determined of a cost per session (first method) and a cost per kwH or hours elapsed (second method); the total cost is determined based on the “prices”; par. 46; furthermore, a charging method can include both adding charge to the vehicle and removing charge from the vehicle, the payment for selling and the payment for buying are summed to determine the net cost/payment].
Regarding claim 3, Lowenthal discloses wherein the charging data comprises a charging period and a power use of the charging process, and the first charging method is calculated based on the charging period during the first operation mode, and the second charging method is calculated based on the power use during the second operation mode [pars. 31-32, 48-51, 68-69, 74, 118 & 122; the charging price is calculated based on both a mode of accumulating time (first mode) and a mode of accumulating energy (second mode), a “combination” of “prices” in the two modes (time and energy) is used]. 
Regarding claim 5, Lowenthal discloses recording a plurality of charging requests for the charging device, and the corresponding records of charging fee and power use for each charging request in a predefined time interval, wherein each charging request has a user identification data [pars. 42, 46, 63, 68, 74, 119, 124-125 ;fig 18, step 1870; accounting data for each charging session including the amount to be billed for a particular electric vehicle (identified by an “identifier” submitted with the charging request, par. 68, which can be a VIN, par. 39) account is stored on a server, the fees and power use can be based on time intervals such day/night/weekday/weekend]; and retrieving the records of charging fee and power use for a specific user identification data, and generating a charging fee report for the specific user identification data [pars. 39, 42, 45-46, 70,  98-100, 113-115, & 117-120, the server can perform a billing function based on the calculated charging fees, thus retrieving the data to calculate the fee and then billing it to a particular user].
Regarding claim 6, Lowenthal discloses recording a plurality of charging requests for the charging device, and the corresponding records of charging fee and power use for each charging request in a predefined time interval, wherein each charging request has an electric vehicle identification data [pars. 42, 46, 63, 68, 74, 119, 124-125 ;fig 18, step 1870; accounting data for each charging session including the amount to be billed for a particular electric vehicle (identified by an “identifier” submitted with the charging request, par. 68, which can be a username, par. 30) account is stored on a server, the fees and power use can be based on time intervals such day/night/weekday/weekend]; and retrieving the records of charging fee and power use for a specific electric vehicle identification data, and generating a charging fee report for the specific electric vehicle identification data [pars. 39, 42, 45-46, 70,  98-100, 113-115, & 117-120, the server can perform a billing function based on the calculated charging fees, thus retrieving the data to calculate the fee and then billing it to a particular user].
Regarding claim 7, Lowenthal discloses wherein the charging device outputs power based on an upper limit of the charging device during the first operation mode [par. 32, 60 amps, high current and low current regimes], and the power output by the charging device during the second operation mode is dynamically adjusted based on a load balance profile executed by the charging device [par. 31, 46 & 125, charging where V2G can be included, thus balancing the load on the grid, by dynamically with power output to negative (from vehicle) and then positive to charge vehicle, then charging for the “net” amount].
Regarding claim 8, Lowenthal discloses wherein the charging device electrically couples to a power supply utility with a TOU (Time Of Use) rate [par. 113], and the charging fee is calculated based on the TOU rate, the charging data generated during the respective operation mode of the charging device and the respective charging method for each operation mode  [par. 113, 119-120 & 124-125; when a charging session spans various TOUs the total fee is calculated].
Regarding claim 9, Lowenthal discloses a charging device for output power to an electric vehicle for a charging process, wherein the charging device can be operated in a plurality of operation modes [fig. 1; pars. 31-32, 48-51, 68-69, 74 & 122; the charging price is calculated based on both a mode of accumulating time and a mode of accumulating energy and per session], comprising: 
a communication unit receiving a charging request corresponding to an electric vehicle via a network [fig. 13, charging station server 140 has a communication unit which receives charging session requests from electrical vehicles/EV operators (fig. 14, step 1410)]; and 
a processing unit coupled to the communication unit, performing a charging process for the electric vehicle in response to the charging request when the communication unit received the charging request [fig. 19, processor 1955; fig. 18, step 1860 & 1865; par. 124; the charging station has a processing unit which determines whether authorization has been granted and if so, then begins charging], and calculating a charging fee for the charging process, wherein the charging fee is calculated based on charging data generated during the respective operation mode of the charging device and a respective charging method for each operation mode [fig. 15, steps 1510, 1520, 1525 and 1530; pars. 31-32, 48-51, 68-69, 74 & 122; the charging price is calculated based on both a mode of accumulating time and a mode of accumulating energy and per session, (par. 31, “For example, the hosts can establish prices for one or more of per charging session, per hour (or other length of time) elapsed during the charging session, and per amount of energy transferred (either consumed from a power grid or supplied to a power grid in a vehicle-to-grid (V2G)) (e.g., kilowatt-hour (kWh)) during the charging session that apply to one or more of their charging stations. In some embodiments, the host can define a price to use the charging station (and/or park in an associated space) based on a combination of the above (e.g., five dollars per hour plus forty cents per kWh to use the charging station and its associated parking space)”; furthermore, different charging speeds can be charged different prices (par. 32, “The hosts can also use the interface to define different prices for different amperages. For example, the hosts can use the interface to define a higher price for electric vehicles that draw a higher amperage amount (e.g., 60 Amps) relative to other electric vehicles that draw a lower amperage amount (e.g., 30 Amps)”); pars. 115, 117, 118, 120 using all the applicable prices the cost of the charging session calculated (step 1530)]..
Regarding claim 10, Lowenthal discloses a management system [fig. 1], comprising: 
a computer device [fig. 1, server 140]; and 
a charging device for output power to an electric vehicle for a charging process [fig. 19, charging station 1900 with power output 1905; par. 131], wherein the charging device can be operated in a plurality of operation modes [pars. 31-32, 48-51, 68-69, 74 & 122; the charging price is calculated based on both a mode of accumulating time and a mode of accumulating energy and per session], and the charging device connects to the computer device via a network [fig. 1], comprising: 
a communication unit receiving a charging request corresponding to an electric vehicle via the network [fig. 13, charging station server 140 has a communication unit which receives charging session requests from electrical vehicles/EV operators (fig. 14, step 1410)]; and
a processing unit coupled to the communication unit, transmitting the charging request to the computer device when the communication unit received the charging request [fig. 1 & 18-19 the charging station processing unit via transceiver 1935 communicates with the server 140 to transmit charging session data and requests (pars. 135-136], such that the computer device, in response to the charging request, instructs the processing unit to perform a charging process for the electric vehicle  [fig. 19, processor 1955; fig. 18, step 1860 & 1865; par. 124; the charging station has a processing unit which determines whether authorization has been granted and if so, then begins charging], and calculates a charging fee for the charging process, wherein the charging fee is calculated based on charging data generated during the respective operation mode of the charging device and a respective charging method for each operation mode [fig. 15, steps 1510, 1520, 1525 and 1530; pars. 31-32, 48-51, 68-69, 74 & 122; the charging price is calculated based on both a mode of accumulating time and a mode of accumulating energy and per session, (par. 31, “For example, the hosts can establish prices for one or more of per charging session, per hour (or other length of time) elapsed during the charging session, and per amount of energy transferred (either consumed from a power grid or supplied to a power grid in a vehicle-to-grid (V2G)) (e.g., kilowatt-hour (kWh)) during the charging session that apply to one or more of their charging stations. In some embodiments, the host can define a price to use the charging station (and/or park in an associated space) based on a combination of the above (e.g., five dollars per hour plus forty cents per kWh to use the charging station and its associated parking space)”; furthermore, different charging speeds can be charged different prices (par. 32, “The hosts can also use the interface to define different prices for different amperages. For example, the hosts can use the interface to define a higher price for electric vehicles that draw a higher amperage amount (e.g., 60 Amps) relative to other electric vehicles that draw a lower amperage amount (e.g., 30 Amps)”); pars. 115, 117, 118, 120 using all the applicable prices the cost of the charging session calculated (step 1530)].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 4, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “calculating the charging fee based on the first charging method when the charging device is operated in the first operation mode; determining whether the charging device is operated in the second operation mode; calculating the charging fee based on the second charging method when the charging device is operated in the second operation mode; and calculating the charging fee based on the first charging method when the charging device leaves the second operation mode” in combination with all the other elements recited in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859